                               UNITED STATES DISTRICT COURT
                               EASTERN DISTRICT OF LOUISIANA


UNITED STATES OF AMERICA                                                          CRIMINAL ACTION

VERSUS                                                                            16-112

GERALD URSIN, JR                                                                  SECTION "L"

                                     ORDER AND REASONS

        Before the Court is Defendant Gerald Ursin, Jr.’s motion to terminate probation. R. Doc.

40.Ursin pled guilty to one count of conspiracy to commit wire fraud on September 15, 2016. On

February 16, 2017, he was sentenced to three years of probation, a $10,000 fine, restitution, and

a special assessment. Ursin promptly paid all financial obligations, and has successfully

completed more than two-thirds of his term of probation. Ursin’s probation officer and the

Government take no position regarding Ursin’s request for termination of probation, and defer to

the discretion of the Court.

        A district court can terminate a defendant’s term of probation after one year if, considering

the 18 U.S.C. § 3553(a) sentencing factors 1, “it is satisfied that such action is warranted by the

conduct of the defendant and in the interest of justice.” 18 U.S.C. § 3564(c). The Court has

considered the applicable factors and finds that termination of Ursin’s probation is warranted.

Ursin immediately paid all financial obligations and has successfully completed over two years of

his three-year probation term. He has been on low supervision for most of this term, making

monthly reports by e-mail, and in September 2018 the conditions of his probation were amended


        1
           These factors include: the nature and circumstances of the offense and the history and
characteristics of the defendant; the need to defer criminal conduct; the need to protect the public from
further crimes of the defendant; the need to provide the defendant with educational or vocational training,
medical care, or other correctional treatment; the kinds of sentences and sentencing range established;
pertinent policy statements by the Sentencing Commission; the need to avoid unwarranted disparities
among similar defendants; and the need to provide restitution to any victims of the offense.
to allow him to travel within the United States without the need of permission from his probation

officer. R. Doc. 40. Given Ursin’s compliance over the past two years, this term is sufficient to

reflect the seriousness of the offense, promote respect for the law, provide just punishment, and

afford adequate deterrence from future criminal conduct. The Court finds that termination is

warranted by his conduct and the interest of justice.

       For these reasons, Defendant’s motion for termination of probation (R. Doc. 41) is

GRANTED. Gerald Ursin, Jr.’s term of probation imposed on February 16, 2017, is

TERMINATED.

       New Orleans, Louisiana, this 15th day of May, 2019.




                                                           _____________________________
                                                                 Eldon E. Fallon
                                                                 United States District Judge
